




















Exhibit 10.1







HIGHWOODS REALTY LIMITED PARTNERSHIP




INDUSTRIAL LEASE
































--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.

 

Premises

2

Section 2.

 

Possession

2

 

a.

Lease Term

2

 

b.

Commencement Date

2

 

c.

Completion of Improvements

2

 

d.

Commencement Date Agreement

2

 

e.

Lease Year

2

Section 3:

 

Base Rent

2

 

a.

Payment

2

 

b.

Rent

2

 

c.

Late Charge

2

Section 4:

 

Additional Rent

2

 

a.

Taxes and Assessments

3

 

b.

Insurance

3

 

c.

CAM Charges

3

Section 5:

 

Utilities

3

Section 6:

 

Security Deposit

3

Section 7:

 

Use

3

Section 8:

 

Acceptance of Premises

3

Section 9:

 

Alterations by Tenant

4

Section 10:

 

Tenant’s Equipment

4

Section 11:

 

Maintenance and Repair by Landlord

4

 

a.

Landlord’s Maintenance of Building

4

 

b.

Landlord’s Maintenance of Common Areas

4

Section 12:

 

Maintenance and Repair by Tenant

4

Section 13:

 

Mechanic’s Liens

4

Section 14:

 

Insurance Requirements

4

 

a.

Tenant's Liability Insurance

4

 

b.

Tenant's Property Insurance

4

 

c.

Certificates of Insurance

5

 

d.

Insurance Policy Requirements

5

 

e.

Landlord's Property Insurance

5

 

f.

Mutual Waiver of Subrogation

5

 

g.

Insurance Questionnaire

5

Section 15:

 

Waiver of Subrogation

5

Section 16:

 

Casualty

5

Section 17:

 

Condemnation

5

 

a.

In the Event of Taking of all the Premises

5

 

b.

In the Event of Taking a Portion of the Premises

6

Section 18:

 

Indemnity

6

Section 19:

 

Subletting and Assignment

6

 

a.

Landlord’s Consent

6

 

b.

Notice to Landlord

6

 

c.

Affiliates, Etc.

6

 

d.

Landlord’s Right to Collect Sublease Rents

6

Section 20:

 

Subordination

6

 

a.

Mortgage

6

 

b.

Assignment/Foreclosure of Mortgage

6

Section 21:

 

Terms of Defaults

7

Section 22:

 

Remedies

7

 

a.

Landlord’s Options upon Event of Default

7

 

b.

Remedies Cumulative

8

 

c.

Landlord’s Right to Collect Rent

8

 

d.

Renewal or Extension of Lease

8

Section 23:

 

Notice to Mortgagee

8

Section 24:

 

Hazardous Substances

8

Section 25:

 

Signage

8

Section 26:

 

Attorneys’ Fees

8

Section 27:

 

Time of Essence

8

Section 28:

 

Landlord and Tenant Relationship

8

Section 29:

 

Sale by Landlord

8

Section 30:

 

Surrender of the Premises

8

Section 31:

 

Parties

8

Section 32:

 

Estoppel Certificate

8

Section 33:

 

Relocation

8

Section 34:

 

Successors and Assigns

8

Section 35:

 

Rules and Regulations

9

Section 36:

 

Right of Entry

9

Section 37:

 

Notices

9

Section 38:

 

Holding Over

9

Section 39:

 

Miscellaneous

9

Section 40:

 

Disclaimer

9

Section 41:

 

Quiet Enjoyment

9

Section 42:

 

Special Stipulations

9

Section 43:

 

Exhibits

11

 

a.

Rules and Regulations

11

 

b.

Special Stipulations/Rental Schedule/As Is Condition/Disclosure Statement/Etc.

12

 

c.

Exhibit A – Floor Plan

 

 

d.

Exhibit A-1 – Refusal Space

 

 

e.

Exhibit A-2 – Tenant Parking

 

 

f.

Exhibit B – Project

 

 

g.

Exhibit C – Insurance Questionnaire

 

 

h.

Exhibit D – Landlord Improvements

 








i




--------------------------------------------------------------------------------

SUMMARY PAGE




The capitalized terms in this Lease shall have the meanings ascribed to them
below, and each reference to such term in the Lease shall incorporate such
meaning therein as if fully set forth therein.




Terms:




Landlord:

Highwoods Realty Limited Partnership, a North Carolina limited partnership, with
its principal office at 2200 Century Parkway, Suite 800, Atlanta, Georgia 30345.

 

 

Tenant:

SED International, Inc., a Georgia corporation duly organized and existing under
the laws in the State of Georgia, with its principal office at 3505 Newpoint
Parkway, Lawrenceville, Georgia 30043.

 

 

Premises:

(a) Suite 450

 

 

 

(b) Rentable Area: 71,884

 

 

 

(c) See Floor Plan attached hereto as Exhibit "A."

 

 

Building:

Gwinnett County, Georgia, which is located within the Project.

 

 

Project:

Those certain tracts or parcels of land owned by Landlord from time to time and
being more particularly described on Exhibit "B," together with all improvements
located thereon or which may hereafter be constructed thereon. Landlord reserves
the right to change the Project, including but not limited to, means of ingress
and egress and subdivision of the Project, so long as said change(s) does not
materially affect Tenant’s use of the Premises.

 

 

Commencement Date:

August 1, 2011

 

 

Expiration Date:

July 31, 2022

 

 

Initial Taxes and Assessments:

0.62 per square foot

 

 

Initial Insurance:

0.03 per square foot

 

 

Initial CAM Charges:

0.36 per square foot

 

 

Permitted Uses:

Warehouse and associated office use

 

 

First Lease Year Base Rent:

41,333.32*

 

 

First Month Rent:

0.00*

 

 

Security Deposit:

0.00

 

 

Agent:

AI Brannen/Goddard, LLC

 

5555 Glenridge Connector, Suite 1100

 

Atlanta, Georgia 30342








1




--------------------------------------------------------------------------------

LEASE AGREEMENT




THIS LEASE AGREEMENT, made and entered into as of this day of March 14, 2011, by
and between HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited
partnership ("Landlord"), and SED INTERNATIONAL, INC., a Georgia corporation
("Tenant").




In consideration of the premises and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:




1.

Premises. Landlord does hereby rent and lease to Tenant, and Tenant does hereby
rent and hire from Landlord, during the Lease Term (as hereinafter defined),
that certain space shown known as 450 on the floor plan attached hereto as
Exhibit "A" and made a part hereof ("Premises"), with parking for the Premises
substantially as shown on Exhibit “A-2”, located in the Newpoint Place IV
Building ("Building") in the Newpoint Place project ("Project"), Gwinnett
County, Georgia, as more particularly described on Exhibit "B" attached hereto
and made a part hereof. The Premises are deemed to contain 71,884 rentable
square feet ("Rentable Area"). The Building is deemed to contain 135,372
rentable square feet. As used herein, "Tenant's Share" shall mean a fraction,
the numerator of which shall be the Rentable Area, and the denominator of which
shall be the gross rentable area of the Building. For purposes of this Lease,
Tenant’s Share is deemed to be Fifty-three point ten percent (53.10%). No
easement for light and air is included in the Premises.




2.

Possession.




a.

Lease Term. "Lease Term" means a term commenc­ing on the Commencement Date, as
hereinafter defined, and ending on the last day (the “Expiration Date”) of the
eleventh (11th) “Lease Year” (as hereinafter defined), unless sooner terminated
or extended hereu­nder, during which all terms and conditions of this Lease
shall apply.




b.

Commencement Date. "Commencement Date" means the earlier of the date Tenant
first occupies the Premises or August 1, 2011 and that date upon which Tenant
obligation to pay Rent commences. If by the Commence­ment Date Landlord has not
substantially com­pleted the improve­ments to the Premises required to be made
by Landlord pursuant to Exhibit "D" attached hereto and made a part hereof (if
any), or if Landlord, for any other reason what­soever, cannot deliver
possession of the Premises to Tenant by the Commencement Date, then the
Commence­ment Date shall be postponed (and the Rent herein provided shall not
commence) until the earlier of either (i) the date of actual occupan­cy of the
Premises by Tenant or (ii) the date 15 business days following the day Landlord
provides Tenant with notice that it has achieved substantial completion of such
improve­ments. Notwithstanding anything contained herein to the contrary, in the
event Landlord, for any reason other than force majeure or delays caused by
Tenant, has not delivered possession of the premises to Tenant on or before
August 15, 2011, then Rent shall be abated one (1) day for each day of delay in
delivery of possession beyond August 15, 2011. Landlord and Tenant shall each
have the option to terminate this Lease by written notice to the other if the
Commencement Date has not occurred within six (6) months from the date hereof.
Provided, further, this Lease shall automatically terminate without action on
the part of any party hereto if the Commencement Date has not occurred within
twelve (12) months from the date hereof. Landlord shall have no liability for
any delay in delivering possession of the Premises to Tenant.




c.

Completion of Improvements. “Completion of Improvements” means that if, and to
the extent, Landlord's substantial comple­tion of the improvements to the
Premises pursuant to Exhibit "D" attached hereto is delayed due to any act or
omission of Tenant or anyone acting under or for Tenant (any such delay being
hereinafter referred to as "Tenant's Delay"), then the Commencement Date shall
be the date specified in subsection (b) above, subject to adjustment as provided
therein, but without extension as a result of Tenant's Delay; provided that from
the Commence­ment Date, as so determined, until the earlier of (i) the date of
actual occupancy of the Premises by Tenant or (ii) the date immediately
following the date Landlord would have achieved substantial comple­tion of such
improve­ments but for Tenant's Delay, Tenant's obligations under this Lease
shall be limited to the payment of any and all Rent due hereunder.




d.

Commencement Date Agreement. Within five (5) business days of written request by
Landlord, Tenant agrees to execute and deliver to Landlord a commencement date
agreement setting forth the exact Commencement Date of the Lease Term and
stating that all tenant improvements to be constructed by Landlord have been
substantially completed, subject to the completion of any outstanding punchlist
items.




e.

Lease Year. The phrase “Lease Year” shall have the following meaning: the first
(1st) Lease Year shall commence on the Commencement Date and shall end on the
last day of the twelfth (12th) full calendar month thereafter. The first (1st)
Lease Year shall include the first twelve (12) full calendar months subsequent
to the Commencement Date and any partial calendar month occasioned by the
Commencement Date occurring on any date other than the first (1st) day of a
calendar month. Each successive Lease Year shall commence on the anniversary
date of the first (1st) day of the first full calendar month during the first
Lease Year and continue for twelve (12) full calendar months.




3.

Base Rent.




a.

Payment. Tenant shall pay to Landlord at Highwoods Realty Limited Partnership,
P.O. Box 100488, Atlanta, Georgia 30384-0488 or at such other place as Landlord
may designate, from and after the Commencement Date, an initial annual Base Rent
of $41,333.32* plus sales tax, if applicable, to be paid without notice, demand,
deduction, or set-off on the first day of each month, in advance. The Base Rent
shall be payable during the Lease Term and shall be adjusted as set forth in the
Special Stipula­tions attached hereto.




b.

Rent. As used in this Lease, the term "Rent" shall include Base Rent, Additional
Rent, and all other sums and obligations due Landlord here­under.




c.

Late Charges. Payments of Rent not received by Landlord within five (5) business
days of the due date thereof shall be subject to a late charge due and payable
by Tenant to Landlord on the sixth (6th) calendar day after the due date thereof
in an amount equal to twenty five dollars ($25.00) or five percent (5%) of such
past due amount, whichever amount is greater.




4.

Additional Rent. Tenant shall pay to Landlord, as Addi­tional Rent, the amounts
set forth herein:





2




--------------------------------------------------------------------------------



a.

Taxes and Assessments. "Taxes and Assessments" shall mean every type of tax,
charge or impost assessed against the Project or the operations thereof,
including, but not limited to, sales taxes, ad valorem taxes, special
assess­ments and governmental charges, together with the actual cost (including
fees of attorneys, consultants and appraisers) of any negotiation, contest or
appeal pursued by Landlord in an effort to reduce any such tax, assessment or
charge, and all of Landlord’s reasonable administrative costs in relation to the
foregoing, excepting only income taxes imposed upon Landlord. On or about
January 1 following the Commencement Date and annually thereafter during the
Lease Term, Landlord shall deliver to Tenant a statement setting forth the
estimated Taxes and Assessments for the calendar year then commencing. Tenant
shall pay Tenant's Share of such estimated Taxes and Assessments amount in equal
monthly installments with payments of Base Rent during the remaining months of
such calendar year. Promptly following receipt of the actual tax bills, Landlord
shall notify Tenant of any necessary adjustments to the remain­ing payments for
such calendar year. Taxes and Assessments are initially estimated to be
$3,695.23 per month.




b.

Insurance. "Insurance" shall mean any "all risk", "fire and extended coverage",
or other casualty insurance covering the Project, any comprehensive general
liability insurance covering the ownership, maintenance, use and occupancy of
the Project, "rent" or "business interruption" insurance, and other coverages
reasonably deemed necessary or desirable by Landlord and/or its mortgagee, in
such amounts and with such coverage as Landlord deems necessary. On or about
January 1 following the Commence­ment Date and annually thereafter during the
Lease Term, Landlord shall deliver to Tenant a statement setting forth the
estimated cost for the Insurance for the calendar year then commencing. Tenant
shall pay Tenant's Share of such estimated Insurance amount in equal monthly
installments with payments of Base Rent during the remaining months of such
calendar year. Promptly following receipt of the actual Insurance costs,
Landlord shall notify Tenant of any necessary adjustments to the remaining
payments for such calendar year. Insurance is initially estimated to be $175.23
per month.

 

c.

CAM Charges. "CAM Charges" shall mean all expenses reasonably incurred by
Landlord in the maintenance, repair and operation of the common areas of the
Project, including, but not limited to, electrical and security charges,
landscaping, planting and lawn care, and all repairs, maintenance and
replacement of sidewalks, driveways, and loading and parking areas. CAM charges
will also include association dues. On or about the date hereof, and on or about
January 1 of each calendar year during the Lease Term, Landlord shall deliver to
Tenant a statement setting forth the estimated CAM Charges for the calendar
year. Tenant shall pay Tenant's Share of such estimated CAM Charges in equal
monthly install­ments with payments of Base Rent during the remain­ing months of
such calendar year. At such time as Landlord is able to determine the actual CAM
Charges for such calendar year, Landlord shall deliver to Tenant a statement
thereof and any adjustment necessary shall be made to Additional Rent payments
next coming due under this section, or, if this Lease has terminated, be
adjusted as between Landlord and Tenant within thirty (30) days of delivery of
such statement. No failure of Landlord to give statements as required by
paragraphs 4(a) through 4(c) hereof shall be construed as, or deemed to
constitute, a waiver by Landlord of the right to require payment of Additional
Rent as required herein and, until delivery of such statement(s), Tenant shall
continue to make all Additional Rent payments in effect for the previous
calendar year. CAM Charges are initially estimated to be $2,147.37 per month.




5.

Utilities. Tenant shall promptly pay the cost of all utility services furnished
to the Premises, including, but not limited to, gas, water, electricity, garbage
collection and other sanitary services, and any initiation or connection fees
for any of the foregoing. Landlord may furnish any utility service to the
Premises, and Tenant shall promptly pay Tenant's Share of the cost of any such
utility, plus if the Premises are sub-metered a five percent (5%) administrative
charge, to Landlord within ten (10) business days of receiving a statement
showing any amount due. Landlord may adjust Tenant's Share for purposes of this
paragraph if Landlord reasonably determines that Tenant's use of the Premises
justifies a disproportionate allocation of utility cost to Tenant provided
Landlord gives Tenant at least thirty (30) days prior notice of any such
adjustment.




6.

Security Deposit. Simultaneously with the execution hereof, Tenant shall deliver
to Landlord a Security Deposit in the amount of $0.00 (”Security Deposit”) which
sum may be held by Landlord in a regular business checking account, without any
obligation to accrue interest. The Security Deposit shall be held by Landlord as
security for perfor­mance by Tenant of Tenant's covenants and obligations under
the Lease and the Security Deposit shall not constitute, or be considered, an
advance of payment of rent, or a measure of Landlord’s damages in the case of
default by Tenant. Without waiving or releasing any liability or obligation of
Tenant to perform under the terms of the Lease, Landlord may from time to time
without prejudice to or waiving or releasing any of the other remedies, use such
deposit to the extent necessary to offset any arrearages of rent or any other
damages, injury, expense, or liability incurred by Landlord as a result of any
event of default by Tenant. Upon receipt of notice from the Landlord that the
Security Deposit or any portion of the Security Deposit has been so applied,
Tenant shall pay to Landlord the amount of the Security Deposit so applied in
order to restore the Security Deposit to its original amount. Within a
reasonable time after termination of the Lease, if Tenant is not then in default
under the terms of the Lease, any remaining balance of the Security Deposit
shall be returned by Landlord to Tenant.




7.

Use. The Premises shall be used by Tenant for warehouse, sales conferences,
employee training, product display, executive, shareholder and board meetings
and associated office use and related purposes and no other. The Premises shall
not be used for any illegal purposes, nor shall the Premises be used in
violation of any governmental regula­tion, in any manner which would be deemed
an extra-hazardous use by any insurance company insuring the Premises or the
Building or would otherwise vitiate or increase the rate of insurance carried by
either Landlord or Tenant on the Premises or the Building. Tenant shall not do
or permit anything to be done in or about the Premises which would in any way
obstruct or interfere with the rights of other tenants of the Building. Tenant
hereby agrees to comply with any and all municipal, county, state and federal
statutes, regulations, and ordinances, all restrictive covenants to which the
Building is subject, and other legal requirements applicable or in any way
relating to the use and occupancy of the Premises.




8.

Acceptance of Premises. Tenant accepts the Premises in their present condition
and as suited for the uses intended by Tenant, subject only to Landlord's
agreement to construct tenant improvements pursuant to Exhibit "D" attached
hereto, if any.





3




--------------------------------------------------------------------------------



9.

Alterations by Tenant. Tenant shall make no alterations, additions or
improvements to the Premises without first obtaining the written consent of
Landlord, which consent shall not be unreasonably withheld. Tenant shall conduct
any per­mitted work in such a manner as not to interfere with the operation of
the Building or the business of other tenants and shall, prior to commencement
of the work, submit to Landlord copies of all necessary permits. Landlord
reserves the right to have final approval of the contractors hired by Tenant,
which approval shall not be unreasonably withheld. At the expiration or earlier
termination of this Lease, Tenant shall (i) deliver each and every part of the
Premises in good repair and condition, ordinary wear and tear and damage by
insured casualty excepted, and (ii) restore the Premises at Tenant's sole
expense to the same condition as existed at the Commencement Date, ordinary wear
and tear and damage by insured casualty excepted. If Tenant has required or
installed non-standard improvements, such improvements shall be removed as part
of Tenant’s restoration obligation. Landlord, however, may elect to require
Tenant to leave any non-standard improvements in the Premises unless at the time
such non-standard improvements were installed, Landlord agreed in writing that
Tenant could remove such improvements. Tenant shall repair any damage caused by
the removal of any non-standard improvements. “Non-Standard Improvements” means
such items as (i) high demand equipment and separate meters, (ii) all low
voltage wiring and cabling from the point of origin to the termination point,
(iii) raised floors for computer or communications systems, (iv) telephone
equipment, security systems, and UPS systems, (iv) equipment racks, (v)
alterations installed by or at the request of Tenant after the Commencement
Date, and (vi) any other improvements that are not part of the Building Standard
Improvements.




10.

Tenant's Equipment. Any trade fixtures, equipment and other personal property of
Tenant not permanently affixed to the Premises ("Personal Property") shall
remain the property of Tenant. Tenant shall have the right, provided Tenant is
not in default here­under, to remove the same so long as such removal does not
adversely affect the operation of tenant's business in the Premises. Subject to
any lien rights of Landlord, Tenant shall remove all of the Personal Property
from the Premises prior to any expiration or any termination of this Lease. Any
Personal Property remaining on the Premises after expiration or termination of
this Lease (provided Tenant is not operating from the Premises and, in such
event, only in the event of appropriate judicial order) shall be deemed
abandoned and may be removed and disposed of by Landlord, all costs for which
shall be paid by Tenant. Tenant at its sole expense shall immediately repair any
damage occasioned to the Premises by reason of the installa­tion or removal of
any Personal Property. Tenant assumes the risk of any and all damage from any
casualty whatsoever to, or theft or any other loss of, its improvements to, and
the Personal Property within, the Premises.




11.

Maintenance and Repair by Landlord.




a.

Landlord’s Maintenance of Building. Landlord shall, except as provided elsewhere
herein and subject to the negligence of Tenant, its agents or employees, make
necessary repairs to the foundation, exterior walls (excluding windows, window
glass, plate glass and doors), structural beams and structural supports, and
roof of the Building. Tenant shall promptly report to Landlord any defective
condition in the Premises known to Tenant which Landlord is required to repair
hereunder, and failure to so report shall relieve Landlord of liability for
damages to any personal property, fixtures or Tenant Improvements located in the
Premises resulting from or in connection with such defective condition.




b.

Landlord’s Maintenance of Common Areas. Landlord shall repair, maintain and
replace, as necessary, and keep in good, clean and safe condition, all portions
of the common areas of the Project, including parking and landscaped areas.




12.

Maintenance and Repair by Tenant. Tenant shall, at its sole expense, repair,
maintain and replace as necessary and keep in good, clean and safe condition all
portions of the Premises which are not, pursuant to Paragraph 11 hereof,
specifically the responsibility of Landlord as set forth herein, including,
without limitation, all windows, doors, partitions, and utility and HVAC
systems. Tenant shall maintain in force at all times a maintenance contract for
the HVAC systems in a form and with a contractor acceptable to Landlord;
provided, however, Landlord shall provide a six (6) month warranty from the
Commencement Date for the HVAC systems and, thereafter, Landlord shall be
responsible for the cost of any and all repairs to HVAC systems in excess of
$1,000.00 per occurrence per unit after the sixth month of the Term. A copy of
the maintenance agreement shall be given to Landlord within the first 60 days of
Tenant's occupancy. Tenant is responsible for all repairs to the mechanical
systems; provided, however, Landlord shall provide a six (6) month warranty from
the Commencement Date for the mechanical systems. Landlord may, at its option,
and without relieving any duty or obligation of Tenant to perform under the
Lease, and after appropriate notice to Tenant, perform any duty of Tenant
hereunder and Tenant shall pay the cost thereof to Landlord as Additional Rent
and shall be subject to any other remedy or right Landlord may have should the
failure to perform constitute a default under the Lease. Tenant will not injure
the Premises, or commit or allow to be committed any waste therein. Tenant shall
repair any damage to the Premises or the Building caused by Tenant or Tenant's
agents, contractors, employees, invitees and visitors; provided, however, Tenant
shall not make repairs or replacements to the Premises or Building without first
disclosing the necessity of same to Landlord and complying with Landlord’s then
current contractor and related insurance requirements. Maintenance, repair and
additional service requests of Landlord by Tenant will be charged to Tenant at
cost plus a ten percent (10%) management fee and an additional ten percent (10%)
administrative fee.




13.

Mechanic's Liens. Tenant shall keep the Premises, the Building and the Project
free from liens for any work performed, material furnished or obligations
incurred by or for Tenant. Upon the filing of any such lien, Tenant will cause
such lien to be removed within ten (10) business days after filing or shall bond
over such lien so that it does not affect title to the Project; if not so
removed, Landlord may cause same to be discharged and any amount paid by
Landlord shall bear interest at the rate of eighteen percent (18%) per annum
from the date of payment by Landlord and shall be payable by Tenant to Landlord
upon demand.




14.

Insurance




a.

Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole cost and
expense, shall keep or cause to be kept for the mutual benefit of Landlord,
Landlord's property manager, and Tenant, Commercial General Liability Insurance
(1986 ISO Form or its equivalent) with a combined single limit, each Occurrence
and General Aggregate-per location of at least TWO MILLION DOLLARS ($2,000,000),
which policy shall insure against liability of Tenant, arising out of and in
connection with Tenant's use of the Premises, and which shall insure the
indemnity provisions contained in this Lease. Not more frequently than once
every three (3) years, Landlord may require the limits to be increased if in its
reasonable judgment (or that of its mortgagee) the coverage is insufficient.




b.

Tenant’s Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant’s Property for full replacement value
and with coinsurance waived. For purposes of this provision, “Tenant’s Property”
shall mean Tenant’s personal property and fixtures, and any Non-Standard
Improvements to the Premises. Tenant shall neither have, nor make, any claim
against Landlord for any loss or damage to the Tenant’s Property, regardless of
the cause of the loss or damage.





4




--------------------------------------------------------------------------------



c.

Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates or other
evidence of insurance satisfactory to Landlord. All such policies shall be
non-assessable and shall contain language to the extent obtainable that: (i) any
loss shall be payable notwithstanding any act or negligence of Landlord or
Tenant that might otherwise result in forfeiture of the insurance, (ii) that the
policies are primary and non-contributing with any insurance that Landlord may
carry, and (iii) that the policies cannot be canceled, non-renewed, or coverage
reduced except after thirty (30) days' prior notice to Landlord. If Tenant fails
to provide Landlord with such certificates or other evidence of insurance
coverage, Landlord may obtain such coverage and the cost of such coverage shall
be Additional Rent payable by Tenant upon demand.




d.

Insurance Policy Requirements. Tenant’s insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder's ratings of
at least A- and a financial rating of at least VI in the most current Best's
Insurance Reports available on the Commencement Date, or if the Best's ratings
are changed or discontinued, the parties shall agree to a comparable method of
rating insurance companies; (ii) name Landlord as an additional insured as its
interest may appear [other landlords or tenants may be added as additional
insureds in a blanket policy]; (iii) provide that the insurance not be canceled,
non-renewed or coverage materially reduced unless thirty (30) days advance
notice is given to Landlord; (iv) be primary policies; (v) provide that any loss
shall be payable notwithstanding any gross negligence of Landlord or Tenant
which might result in a forfeiture thereunder of such insurance or the amount of
proceeds payable; (vi) have no deductible exceeding TEN THOUSAND DOLLARS
($10,000), unless approved in writing by Landlord; and (vii) be maintained
during the entire Term and any extension terms.




e.

Landlord’s Property Insurance. Landlord shall keep the Building, including the
improvements (but excluding Tenant’s property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Building.




f.

Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid either to Landlord, Tenant, or any other person, firm or corporation, under
the terms of any Property, General Liability, or other policy of insurance, to
the extent such releases or waivers are permitted under applicable law. As
respects all policies of insurance carried or maintained pursuant to this Lease
and to the extent permitted under such policies, Tenant and Landlord each waive
the insurance carriers’ rights of subrogation. For the purposes of this Section
14, insurance proceeds paid to either party shall be deemed to include any
deductible or self-insurance retention amount for which that party is
responsible.




g.

 Insurance Questionnaire. Tenant understands that Landlord may furnish the
Insurance Questionnaire attached hereto as Exhibit "C" and made a part hereof to
Landlord's insurance carrier. Landlord's execution hereof shall not constitute
acknowledgment, approval or the acceptance of responsibility for the materials
and conditions stated therein, nor vitiate any of Tenant's obligations
hereunder. Tenant shall promptly notify Landlord of any change to the truth or
accuracy of the information contained therein promptly upon learning of same.
The operation by Tenant of its business on the Premises other than in accordance
with the information contained in the Insurance Questionnaire shall be a default
hereunder. If any information contained in the Insurance Questionnaire is or
becomes false or inaccurate, or if a use not revealed by Tenant in the Insurance
Questionnaire causes Landlord's insurance costs to increase, Tenant shall be
liable to Landlord for any such increase in cost arising from or in connection
therewith and shall be deemed to be in default under the Lease.




15.

Waiver of Subrogation. All policies of casualty insurance obtained by Landlord
or Tenant with respect to the Premises, the Building, or the contents thereof
shall contain a waiver by the insurer of all right of subrogation in connec­tion
with any loss or damage insured against by such policy. Landlord and Tenant, to
the fullest extent permitted by law, each waive all right of recovery against
the other for, and agree to hold the other harmless from liability, for all
losses or damages to the extent of insurance proceeds actually avail­able or
that would have been available (if such policies are not obtained in accordance
with the provisions hereof) under policies required hereby. If such waiver of
subrogation shall not be obtainable or shall be obtainable only at a premium
over that charged without such waiver, the party seeking such waiver shall so
notify the other in writing, and the latter party shall have ten (10) business
days in which either (i) to procure on behalf and at the cost of the notifying
party insurance with such waiver from a company or companies reasonably
satisfactory to the notifying party or (ii) to agree to pay such additional
premium (in each case, in equitable proportions).




16.

Casualty. If the Premises are damaged by fire or other casualty or the elements
to the extent that, in the judgment of Landlord, the damage cannot be repaired
within one hundred eighty (180) days, or if the Building is so damaged that
Landlord shall decide to demolish, rebuild or reconstruct the Building, this
Lease shall, at the option of Landlord or Tenant, terminate as of the date of
such casualty, and Tenant shall immediately sur­render the Premises to Landlord
and pay Rent up to the date of such surrender. If this Lease is not so
terminated, Landlord shall, within a reasonable time, rebuild or repair the
Premises to substantially the same condition in which they existed prior to such
damage; provided, however, Landlord's obligation hereunder shall be limited to
the in­surance proceeds available, and paid, to Landlord on account of such
damage and to improvements initially constructed at Landlord's cost. Promptly
upon comple­tion of Landlord's repairs, Tenant shall repair and replace all
other alterations and improvements installed in the Premises by or for Tenant
and the Personal Property of Tenant. After any casualty to the Premises, Tenant
shall continue to owe and pay Rent, but, subject to the next succeeding
sentence, Rent shall be equitably abated until the earlier of the date
possession of the entire reconstructed Premises is restored to Tenant or the
Lease terminates. If the Premises or any other portion of the Building is
damaged by fire or other casualty resulting from the negligent or willful acts
or omissions of Tenant or any of Tenant's agents, contractors, employees, or
invitees, the Rent shall not be so abated. Landlord shall not be liable to
Tenant for incon­venience, annoyance, loss of profits, expenses or other type of
injury or damage resulting from the repair of any such damage, or any delay in
making such repairs, or for the termina­tion of this Lease as herein provided.
Landlord may terminate this Lease upon any damage or destruction to the Premises
occurring during the final year of the Lease Term.




17.

Condemnation.




a.

In the Event of Taking of All the Premises. In the event of a taking of all of
the Premises, or such portion thereof as to substan­tially impair the use
thereof in the sole judgment of Landlord, then this Lease shall automatically
terminate on, and all Rent payable by Tenant shall be apportioned and paid
through, the date of such taking. Tenant shall have no right or claim to any
part of any award made to or received by Landlord for such taking.





5




--------------------------------------------------------------------------------



b.

In the Event of Taking a Portion of the Premises. In the event of a partial
taking for which this Lease is not terminated, the Rent hereunder shall be
equitably reduced, and Landlord shall restore and reconstruct the Premises (to
the extent of the improvements initially constructed at Landlord's cost) to the
extent necessary to make it reasonably tenantable, but Landlord shall not be
required to spend for such work an amount in excess of the amount received by
Land­lord for such restora­tion.




18.

Indemnity.




Tenant shall indemnify and hold harmless Landlord and Landlord's partners,
officers, employees and agents from and against any and all liabilities,
damages, losses, and expenses (includ­ing attorney's fees) arising in whole or
in part by reason of or in connection with:




(i)

any injury to or death of persons or damage to property (a) on the Premises, or
(b) in any manner arising out of, by reason of or in connection with, the use,
non-use or occupancy of the Premises;




(ii)

the violation or breach of, or the failure of Tenant to fully and completely
observe and satisfy, any term or condition of this Lease; or




(iii)

the violation of any law affecting the Premises or the use or occupancy thereof.




This contract provision notwithstanding, Tenant shall in no way be liable to
Landlord for any of the foregoing proximately caused by gross negligence or
willful malfeasance or misconduct of Landlord.




19.

Subletting and Assignment.




a.

Landlord’s Consent. Tenant shall not assign this Lease or sublet the Premises or
any portion thereof without obtaining in each instance the prior written consent
of Landlord. Landlord's consent to Tenant's request to an assignment or sublease
shall not be unreasonably withheld; provided, however, in determining whether or
not to give or withhold its approval of any proposed assignee or sublessee
hereunder, Landlord shall be entitled to consider, without limitation, the
creditworthiness of such proposed assignee or sublessee, the character and/or
type of business of such proposed assignee or sublessee, the impact of such
assignee or sublessee and its business on the image of the Project, and whether
or not such assignee or sublessee will favorably coexist and mix with and not
detract from the character and quality of the Project.




b.

Notice to Landlord. If Tenant should desire to assign this Lease or sublet the
Premises or any part thereof, Tenant shall make prior written request to
Landlord, which request shall specify (i) the name and business of the proposed
assignee or sublessee, (ii) the size and location of the space affected, (iii)
the proposed effective date and duration of the assignment or sublease and (iv)
the proposed rental or other consideration to be paid to Tenant by such assignee
or sublessee. Landlord shall have a period of thirty (30) days following receipt
of such notice within which to notify Tenant of its decision regarding the
proposed assignment or sublease. Tenant agrees to reimburse Landlord for
Landlord's reasonable attorney's fees and costs incurred in connection with the
processing and documentation of any request made pursuant to this section.




c.

Affiliates, Etc. The occupancy of the Premises by any division, subsidiary,
affiliate or other related entity of Tenant or by any successor firm of Tenant
or by any firm into which or with which Tenant may become merged or consolidated
shall not be deemed an assignment of this Lease requiring the prior written
consent of Landlord in accordance with this section.




d.

Landlord’s Right to Collect Sublease Rents. Any consent to subletting or
assignment shall not be deemed a waiver of Landlord's right to withhold its
consent to any further sublett­ing or assignment. Notwithstanding any permitted
subletting or assignment, Tenant shall remain obligated to Landlord to discharge
all the obliga­tions of Tenant herein contained and Landlord shall be afforded
all remedies provided hereunder in the event of an uncured default by Tenant. In
the event of any permitted assignment of the Lease or any permitted sublett­ing
of the Premises by Tenant, in addition to Tenant's other obligations hereunder,
Tenant shall pay to Landlord the excess, if any, of (i) the rentals and all
other charges or considera­tion of any nature actually received by Tenant from
Tenant's assignee or subtenant under the terms and provisions of such assignment
or sublease or in any manner connected therewith at the time such rentals and
other charges are paid thereunder, over (ii) the total Rent paid by Tenant to
Landlord hereunder, pro-rated based upon the number of square feet assigned or
subleased, in the case of an assign­ment or a sublease of a portion, but not
all, of the Premises.




20.

Subordination.




a.

Mortgage. This Lease is, and shall be, subor­dinate to any mortgage or deed to
secure debt ("Mortgage") which might now or hereafter constitute a lien upon the
Building or the Project; provided, however, that Landlord represents that there
is no Mortgage currently affecting the Building or the Project. This provision
shall be self-operative, and shall not require any further documentation to
evidence or effectuate this subordination. Upon request by Landlord or the
holder of any Mortgage, Tenant shall execute such documentation as may be
requested to evidence the foregoing subordination and, failing to do so within
ten (10) business days after request therefor, does hereby make, constitute and
irrevocably appoint Landlord as Tenant's attorney-in-fact and in Tenant's name,
place and stead so to do. Landlord shall obtain from the holder of each Mortgage
and deliver to Tenant an agreement to the effect that Tenant’s use and enjoyment
of the Premises shall not be disturbed so long as Tenant is not in default
hereunder, beyond the expiration of the applicable notice and grace period, if
any, (“Non-Disturbance Agreement”). Such Non-Disturbance Agreement shall be on
the usual form of the holder of the Mortgage but shall provide for substantially
the same rights to Tenant as are set forth in this Lease. Landlord’s failure to
obtain any such Non-Disturbance Agreement from any future mortgagee shall not
affect the validity of this Lease or grant to Tenant any right to terminate this
Lease, however, in the event Landlord fails to obtain a Non-Disturbance
Agreement from a future mortgagee then this Lease shall not be subordinate to to
any such Mortgage. Notwithstanding the foregoing, however, any holder of a
Mortgage may elect that this Lease shall be superior to its Mortgage, and upon
written notification of such election this Lease shall automatically be superior
to said Mortgage whether this Lease is dated prior to or subsequent to the date
of the Mortgage.




b.

Assignment/Foreclosure of Mortgage. Upon any assignment of this Lease by
Landlord, or upon a foreclosure of any Mortgage or sale in lieu of foreclosure
and at the election of the purchaser at such foreclosure sale or sale in lieu of
foreclosure, Tenant shall be bound to said assignee or any such purchaser under
all of the terms, covenants and conditions of this Lease for the balance of the
Lease Term. Tenant hereby attorns to such succeeding party as its landlord under
this Lease, and agrees to execute all instruments required by such purchaser
affirming such attornment.





6




--------------------------------------------------------------------------------



21.

Defaults. Tenant shall be in default under this Lease upon the occurrence of any
one or more of the following events or occurrences, each of which shall be
deemed to be a material default:




(i)

Tenant fails to pay the full amount of Rent or any other sum due hereunder
punctually on the due date thereof.




(ii)

Tenant fails to fully and punctually observe or perform any of the terms,
conditions or covenants of this Lease, which failure is not cured within five
(5) business days after written demand by Landlord; provided, that if such
failure is impossible to cure within such five-day period and Tenant is
diligently pursuing such cure, Tenant shall have an additional period, as
determined by Landlord in its reasonable discretion, not to exceed thirty (30)
days to cure such failure.




(iii)

Tenant fails to take possession or occupancy of, or deserts or abandons the
Premises or the Premises become vacant.




(iv)

Any representation, statement, or warranty made by Tenant , in this Lease, or in
any information sheet or document furnished by Tenant or any guarantor hereof
with respect to the net worth, liabilities, assets, or financial condition of
Tenant or any guarantor hereof, or any other matter, shall be or prove to be
untrue or misleading.




(v)

The filing or execution or occurrence of: (aa) a petition by or against Tenant
or any guarantor hereof in bankruptcy or seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any bankruptcy or insolvency statute or law, (bb) adjudication of
Tenant or any guarantor hereof as a bankrupt or insolvent, or insolvency in the
bankruptcy or equity sense, (cc) an assignment by Tenant or any guarantor hereof
for the benefit of creditors, (dd) a petition or proceeding by or against Tenant
or any guarantor hereof for, or the appointment of a trustee, receiver,
guardian, conservator or liquidator with respect to any portion of Tenant's or
guarantor's property, (ee) any levy, execution or attachment against Tenant or
any guarantor hereof, or (ff) any transfer or passage of any interest of Tenant
under this Lease by operation of law.




(vi)

Tenant fails to fully and punctually observe or perform any of the terms,
conditions or covenants of this Lease, for which Tenant has already received a
written notice and effected cure within the preceding six months.




22.

Remedies.




a.

Landlord’s Options upon Event of Default. Upon occurrence of any one or more of
the aforesaid events of default, Landlord shall have the option to pursue any
one or more of the following remedies without any demand or notice whatsoever
(except as expressly provided in this Lease):




(i)

Terminate this Lease by giving Tenant notice of termination, in which event this
Lease shall expire and terminate on the date specified in such notice of
termination, and Tenant shall remain liable for all obligations under this Lease
arising up to the date of such termination, and Tenant shall surrender the
Premises to Landlord on the date specified in such notice.




(ii)

Terminate this Lease as provided in subparagraph (a) (i) hereof and recover from
tenant all obligations arising up to the date of such termination and all
damages Landlord may incur by reason of Tenant's default, including, without
limitation, a sum which, at the date of such termination represents the present
value (discounted at a rate equal to the greater of eight percent (8%) per annum
or the then applicable rate of interest as specified in the financing
outstanding on the Project) of the excess, if any, of (aa) the Rent and all
other sums which would have been payable hereunder by Tenant for the period
commencing with the day following the date of such termination and ending with
the date hereinbefore set for the expiration of the full term hereby granted,
over (bb) the aggregate reasonable rental value of the Premises for the same
period, all of which present value of such excess sum shall be deemed
immediately due and payable; provided, however, that such sum shall not be
deemed a penalty or forfeiture, actual damages being difficult or impossible to
measure, and such sum represents the parties' reasonable best estimate of the
damages which would be incurred by Landlord in the event of a breach by Tenant.




(iii)

Without terminating this Lease, declare immediately due and payable all Rent and
other amounts due and coming due under this Lease for the entire remaining Term
hereof, together with all other amounts previously due, at once, which total
amount shall be discounted to the present value (at a rate equal to the greater
of eight percent (8%) per annum or the then applicable rate of interest
specified in the financing outstanding on the Project); provided, however, that
such payment shall not be deemed a penalty or liquidated damages but shall
merely constitute payment in advance for Rent for the remainder of said Term.
Upon making such payment, Tenant shall be entitled to receive from Landlord all
rents received by Landlord from other assignees, tenants, and subtenants on
account of said Premises during the Term of this Lease provided that the monies
to which Tenant shall so become entitled shall in no event exceed the entire
amount actually paid by Tenant to Landlord pursuant to the preceding sentence
less all costs, including refurbishing the Premises and new lease commissions,
expenses and attorney's fees of Landlord incurred in connection with the
reletting of the Premises.




(iv)

Without terminating this Lease, and with or without notice to Tenant, Landlord
may in Landlord's own name, but as agent for Tenant, enter into and upon and
take possession of the Premises or any part thereof, and, at Landlord's option,
remove persons and property therefrom, and such property, if any, may be removed
and stored in a warehouse or elsewhere at the cost of, and for the account of,
Tenant, all without being deemed guilty of trespass or becoming liable for any
loss or damage which may be occasioned thereby, and Landlord may rent the
Premises or any portion thereof as the agent of Tenant with or without
advertisement, and by private negotiations and for any term upon such terms and
conditions as Landlord may deem necessary or desirable in order to relet the
Premises. Landlord shall in no way be responsible or liable for any part
thereof, or for any failure to collect any rent due upon such reletting. Upon
each such reletting, all rentals received by Landlord from such reletting shall
be applied: first, to the payment of any indebtedness (other than any Rent due
hereunder) from Tenant to Landlord; second, to the payment of any costs and
expenses of such reletting, including without limitation, brokerage fees and
attorneys' fees and costs of alterations and repairs; third, to the payment of
Rent and other charges then due and unpaid hereunder; and the residue, if any,
shall be held by Landlord to the extent and for application in payment of future
Rent as the same may become due and payable hereunder. If the rentals received
from such reletting shall at any time or from time to time be less than
sufficient to pay to Landlord the entire sums then due from Tenant hereunder,
Tenant shall pay any such deficiency to Landlord. Such deficiency shall, at
Landlord's option, be calculated and paid monthly.




(v)

Without liability to Tenant or any other party and without constituting a
constructive or actual eviction, suspend or discontinue furnishing or rendering
to Tenant any property, material, labor, utilities or other service, which
Landlord is obligated to furnish or render, so long as Tenant is in default
under this Lease.





7




--------------------------------------------------------------------------------



(vi)

Pursue such other remedies as are available at law or in equity.




b.

Remedies Cumulative. Landlord's pursuit of any remedy or remedies, including,
without limitation, any one or more of the remedies stated in the foregoing
subparagraph (a), shall not (i) constitute an election of remedies provided in
this Lease or any other remedy or remedies provided by law or in equity,
separately or concurrently or in any combination, or (ii) serve as the basis for
any claim of actual or constructive eviction, or allow Tenant to withhold any
payments under this Lease.




c.

Landlord’s Right to Collect Rent. No termination of this Lease prior to the
normal expiration thereof, by lapse of time or otherwise, shall affect
Landlord's right to collect Rent for the period prior to termination thereof. No
surrender of the Premises or any part thereof by delivery of keys or otherwise
shall operate to terminate this Lease unless and until expressly accepted in
writing by an authorized officer of Landlord.




d.

Renewal or Extension of Lease. The foregoing provisions shall apply to any
renewal or extension of this Lease.




23.

Notice to Mortgagee. Prior to the exercise by Tenant of any remedy afforded for
Landlord's default hereunder, Tenant shall give the holder of any Mortgage
written notification of such default by Landlord and thirty (30) days within
which to cure the same; provided, Tenant's obligation hereunder is limited to
those Mortgage holders of which it has received written notice.




24.

Hazardous Substances. Tenant represents and warrants that it will not, on or
about the Premises, make, store, use, treat, transport or dispose of any
hazardous or toxic waste, contaminants, oil, radioactive or other materials the
removal of which is required or the main­tenance of which is prohibited,
regulated (unless such regulations are adhered to and Landlord is notified
thereof) or penalized by any local, state or federal agency, authority or
governmental unit.




25.

Signage. Tenant shall not install or maintain any signs visible from outside the
Premises except in accordance with the Rules and Regulations. Tenant shall be
responsible to Landlord for any damage caused by the instal­lation, use or
removal of any sign.




26.

Attorneys’ Fees. In the event that litigation results from an attempt by either
party hereto to enforce its rights under this Lease, the prevailing party in
such litigation shall be entitled to reimbursement by the non-prevailing party
for any and all reasonable attorney’s fees, and expenses incurred in connection
with such enforcement. Provided, further, in the event that Landlord utilizes
services of an attorney to collect rent due and payable hereunder Landlord shall
further be entitled to collect from Tenant fifteen percent (15%) of the Rent so
collected as attorney’s fees. Additionally, Tenant agrees to reimburse Landlord
for any and all reasonable costs and expenses (including attorneys' fees) which
Landlord may incur or pay in connection with negotiations in which Landlord
shall become involved through or on account of the Lease or in connection with
any request by Tenant for review or approval by Landlord, provided, however,
that this obligation shall not apply to any negotiations between Landlord and
Tenant respecting this agreement or any renewals thereof.




27.

Time of Essence. Time is of the essence of this Lease.




28.

Landlord and Tenant Relationship. This Lease shall create the relationship of
landlord and tenant between Landlord and Tenant; no estate shall pass out of
Landlord; and Tenant has only a usufruct not subject to levy and sale.




29.

Sale by Landlord. In the event of any sale, con­veyance, transfer or assign­ment
by Landlord of its interest in and to the Premises, all obliga­tions and
liabilities under this Lease of the party so selling, conveying, transferring or
assigning the Premises arising after the date of such disposition shall
terminate. Tenant shall thereafter look only and solely to the party to whom or
which the Premises were sold, conveyed, transferred, or assigned for performance
of all of Landlord's duties and obligations under this Lease, including the
return of any Security Deposit.




30.

Surrender of the Premises. At the termination of this Lease, Tenant shall
surrender the Premises and keys thereof to Landlord in at least as good a
condition as on the Commence­ment Date, excepting only ordinary wear and tear
and damage arising from any cause not required to be repaired by Tenant.




31.

Parties. "Landlord" as used in this Lease shall include Landlord's assigns and
successors in title to the Premises. "Tenant" shall include Tenant and, if this
Lease shall be validly assigned or the Premises sublet, shall include such
assignee or subtenant, it successors and permitted assigns. "Landlord" and
"Tenant" shall include male and female, singular and plural, corporation,
partnership or individual, as may fit the par­ticular parties.




32.

Estoppel Certificate. At any time and from time to time, Tenant, within ten (10)
business days of written request therefore, shall execute, acknowledge and
deliver to Landlord a certificate evidencing whether or not (i) this Lease is in
full force and effect; (ii) this Lease has been amended in any way; (iii) there
are any existing defaults on the part of Landlord here­under, to the knowledge
of Tenant, and specifying the nature of such defaults, if any; (iv) the date to
which Rent and other amounts due here­under, if any, have been paid; and (v)
such other matters requested by Landlord. Each certificate delivered pursuant to
this para­graph may be relied on by any prospective purchaser of the Building or
transferee of Land­lord's interest hereunder or by any holder or prospective
holder of any mortgage instru­ment or deed to secure debt now or hereafter
encumbering the Build­ing. Tenant's failure to deliver such statement, in
addition to being a default here­under, shall be deemed to establish
conclusively that this Lease is in full force and effect except as declared by
Landlord, that Landlord is not in default of any of its obligations under this
Lease, and that Landlord has not received more than one month's rent in advance.




33.

Relocation. If the Premises have a rentable area of less than 25% of the
Building floor area, at Landlord's option, to be exercised by notice to Tenant
specifying the date of relocation, Landlord may designate any other space in the
Building or the Project to be occupied by Tenant in lieu of the Premises,
provided that said other space is of substantially equal size and area. Landlord
shall be responsible for the reasonable costs and expenses related to Tenant's
move as well as the expense of any renovation or alterations necessary to make
the new space substantially conform to layout and appointment with the original
Premises.




34.

Successors and Assigns. The provisions of this Lease shall inure to the benefit
of and be binding upon Landlord and Tenant and their respective successors,
heirs, legal representa­tives and assigns, subject, however, in the case of
Tenant, to the restrictions on assignment and subletting contained in this
Lease.





8




--------------------------------------------------------------------------------



35.

Rules and Regulations. Tenant accepts the Premises subject to and hereby agrees
with Landlord to abide by the Rules and Regulations attached to this Lease and
incorporated herein by reference, together with such additional Rules and
Regula­tions or amendments thereto as may hereafter from time to time be
reasonably established by Landlord, and such addi­tions or amendments shall be
binding on Tenant upon receipt of same by Tenant.




36.

Right of Entry. Landlord shall have the right, but not the obligation, to enter
the Premises at reasonable hours to exhibit same to prospective purchasers or
tenants; to inspect the Premises to see that Tenant is complying with all
Tenant's obligations hereunder; to make repairs required of Landlord under the
terms of this Lease or repairs or modifications to any adjoining space; and for
any other reasonable purpose.




37.

Notices.

Any notice required or permitted to be given hereunder shall be in writing and
either personally delivered , sent by U.S. Certified or Registered Mail, return
receipt requested, postage prepaid, or sent by Federal Express, or any similar
service, to the party being given such notice at the following addresses:




LANDLORD:

Highwoods Realty Limited Partnership

2200 Century Parkway, Suite 800

Atlanta, Georgia 30345

Attn: James Bacchetta




TENANT:

SED International, Inc.

3505 Newpoint Place Parkway, Suite 450

Lawrenceville, Georgia 30043

Attn: ___________________




The time period in which a response to any notice, demand or request must be
given, if any, shall commence to run from the date of receipt of the notice,
demand or request by the addressee thereof. Rejection or failure to claim
delivery of any such notice, demand or request, or the inability to deliver
because of changed address of which no notice was given, shall be deemed to be
receipt of the notice, demand or request as of the date of deposit in the United
States Mail or the date of attempted personal delivery, as the case may be. By
giving at least thirty (30) days written notice thereof, any party shall have
the right from time to time and at any time to change their respective
addresses; provided, however, that the Tenant may not change its address to
which notices shall be thereafter sent to eliminate the Premises as an
acceptable address where notices to Tenant may be delivered.




38.

Holding Over. There shall be no renewal of this Lease or the Term by operation
of law. If Tenant holds over after the Expiration Date or other termination of
this Lease, such holding over shall not be a renewal of this Lease but shall
create a month-to-month tenancy, which month-to-month tenancy may be terminated
by either Landlord or Tenant upon at least thirty (30) days prior written notice
to the other. Tenant shall continue to be bound by all of the terms and
conditions of this Lease, except that during such month-to-month tenancy Tenant
shall pay to Landlord (i) Base Rent at the rate equal to one hundred fifty
percent (150%) of that provided for as of the expiration or termination date,
and (ii) any and all CAM Charges and other forms of Additional Rent payable
under this Lease. The increased Rent during such holding over is intended to
compensate Landlord partially for losses, damages and expenses, including
frustrating and delaying Landlord's ability to secure a replacement tenant. If
Landlord loses a prospective tenant or is otherwise damaged because Tenant fails
to vacate the Premises on the Expiration Date or any termination of the Lease,
then Tenant will be liable for all of Landlord’s damages, including but not
limited to, actual, special and consequential, resulting therefrom.




39.

Miscellaneous. This Lease contains the entire agreement of Landlord and Tenant
and no representations or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force or effect and no changes hereto shall be
effective unless in writing signed by both parties. No failure of Landlord to
exercise any power given Landlord hereunder, or to insist upon strict compliance
by Tenant of any obligation hereunder, and no custom or practice of the parties
at variance with the terms hereof, shall constitute a waiver of Landlord's right
to exercise any right hereunder or demand exact compliance with the terms
hereof. If any clause or provision of this Lease is illegal, invalid or
unenforceable under applicable present or future laws or regulations effective
during the term of this Lease, the remainder of this Lease shall not be
affected. In lieu of each clause or provision of this Lease which is illegal,
invalid or unenforceable, there shall be added as a part of this Lease a clause
or provision as nearly identical as may be possible and as may be legal, valid
and enforceable. This Lease shall be governed by, construed under and
interpreted and enforced in accordance with the laws of the State of Georgia.
Neither this Lease, nor any memoran­dum of this Lease or reference hereto, shall
be recorded by Tenant without Landlord's consent endorsed thereon. Landlord
shall be excused from the performance of any of its obligations under this Lease
for the period of any delay resulting from any cause beyond its control,
includ­ing, without limitation, all labor disputes, governmental regulations or
controls, fires or other casualties, inability to obtain any material or
services or acts of God.




40.

Disclaimer. Tenant has made its own independent inspection and review of the
premises and the terms and conditions of this Lease and acknowledges and agrees
that Tenant has not, in any way, relied upon any brochure, literature,
representation, guaranty or warranty (whether express or implied, oral or
written) made by Landlord or any agent or representative or employee or attorney
on behalf of Landlord in connection with any aspect of the Leased Premises or
the Project or the terms and conditions of the Lease.




41.

Quiet Enjoyment. If Tenant promptly and punctually complies with each of its
obligations hereunder, Tenant shall have and enjoy peacefully the possession of
the Premises during the Term hereof, provided that no action of Landlord or
other tenants working in other space in the Building, or in repairing or
restoring other space in the Building, shall be deemed a breach of this
covenant, or give to Tenant any right to modify this Lease either as to term,
rent payables or other obligations to be performed.




42.

Special Stipulations. In the event any Special Stipulations are attached to this
Lease the terms thereof shall control in the event of a conflict between the
provisions of this Lease and the provisions thereof.




[BALANCE OF PAGE LEFT INTENTIONALLY BLANK;

SIGNATURES ON FOLLOWING PAGE]











9




--------------------------------------------------------------------------------

LIMITATION OF LIABILITY. LANDLORD'S OBLIGATIONS AND LIABILITY TO TENANT WITH
RESPECT TO THIS LEASE SHALL BE LIMITED SOLELY TO LANDLORD'S INTEREST IN THE
PROJECT, AND NEITHER LANDLORD, NOR ANY JOINT VENTURER, PARTNER, OFFICER,
DIRECTOR OR SHAREHOLDER OF LANDLORD OR ANY OF THE JOINT VEN­TURERS OF LANDLORD
SHALL HAVE ANY PERSONAL LIABILITY WHATSOEVER WITH RESPECT TO THIS LEASE.







IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed,
under seal, in their respective names and on their behalf by their duly
authorized officials, the day and year indicated below.




“LANDLORD”




HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited partnership




By:

Highwoods Properties, Inc., general partner




By: /s/ Jim Bacchetta                              

Jim Bacchetta, Vice President




March 14, 2011

Date Executed by Landlord







(CORPORATE SEAL)







"TENANT"




SED INTERNATIONAL, INC., a Georgia corporation




By: /s/ Jonathan Elster                             




Print Name: Jonathan Elster




Title: Chief Executive Officer




Attest: /s/ Barbara Gay                             




Print Name: Barbara Gay




Title: Executive Administrative Assistant




March 14, 2011

Date Executed by Tenant







(CORPORATE SEAL)




[If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the President or Vice President and attested by the Secretary or
Assistant Secretary, unless the bylaws or a resolution of the board of directors
shall provide otherwise, in which case, the bylaws or a certified copy of the
resolution must be attached to this Lease. The appropriate corporate seal must
also be affixed.]





10




--------------------------------------------------------------------------------

RULES AND REGULATIONS




Sign Display. Tenant will provide its own signage for the Premises. Such signage
will be coordinated throughout the park for uniformity and attractiveness. No
sign, tag, label, picture, advertisement or notice shall be displayed,
distributed, inscribed, painted or affixed by Tenant on any part of the outside
or inside of the Building or of the Premises without the prior written consent
of Landlord. All permitted signage shall be maintained in compliance with
applicable governmental rules and regulations, and all restrictive cove­nants,
governing such signs. Tenant shall be responsible for any damage caused by the
installation, use or removal of any sign. Landlord may require Tenant to remove
all signage at the termination of the Lease and to repair any damage occasioned
by such removal.




Drives and Parking Areas. All parking shall be within the property boundaries
and within marked parking spaces. There shall be no on-street parking and at no
time shall any Tenant obstruct drives and loading areas intended for the use of
all Tenants. The drives and parking areas are for the joint and nonexclusive use
of Landlord's tenants, and their agents, customers and invitees, unless
specifically marked. In the event Tenant, its agents, customers, and/or invitees
use a disproportionate portion of the parking, Landlord shall have the right to
restrict Tenant, its agents, customers and/or invitees to certain parking areas.
Tenant shall not permit any fleet trucks to park overnight in the Building's
parking areas.




Storage and Loading Areas. Unless specifically approved by Landlord in writing,
no materials, supplies or equipment shall be stored anywhere except inside the
Premises. In no event shall Tenant cause or allow any outside storage of trash,
refuse or debris, whether in the area of the dumpster or otherwise.




Locks. No additional locks shall be placed on the doors of the Premises by
Tenant nor shall any existing locks be changed unless Landlord is immediately
furnished with two keys thereto. Landlord will, without charge, furnish Tenant
with two keys for each lock on the entrance doors when Tenant assumes
possession, with the understanding that at the termination or expiration of the
term of the Lease the keys shall be returned. Upon termination of this Lease or
of Tenant's posses­sion, Tenant shall immediately surrender all keys to the
Premises.




Contractors and Service Maintenance. Tenant will refer all contractors,
contractor's representatives and installation technicians rendering any service
on or to the Premises for Tenant to Landlord for its approval and supervision
before performance of any service. This provision shall apply to all work
performed in the Building, including, but not limited to, installation of
electrical devices and attachments and installations of any nature affecting
floors, walls, woodwork, trim, windows, ceilings, equipment or any other
physical portion of the Building.




Lodging. No Tenant shall at any time occupy any part of the Building as sleeping
or lodging quarters.




Regulation of Operation and Use. Tenant shall not place, install or operate on
the Premises or in any part of Building, any engine, stove or machinery, or
conduct mechanical operations or cook thereon or therein, or place or use in or
about the Premises any explosives, gasoline, kerosene, oil, acids, caustics or
any other flammable, explosive or hazardous material without the prior written
consent of Landlord.




Window Coverings. Windows facing the Building exterior shall at all times be
wholly clear and uncovered (except for such blinds or curtains or other window
coverings Landlord may provide or approve) so that a full unobstructed view of
the interior of the Premises may be had from outside the Building.




Modifications. Landlord shall have the right from time to time to modify, add to
or delete any of these Rules and Regula­tions at Landlord's sole discretion.





11




--------------------------------------------------------------------------------

SPECIAL STIPULATIONS




RENTAL SCHEDULE




The minimum base rent for the Term shall be the product of (i) the number of
rentable square feet of the Premises, as it may be expanded from time to time,
and (ii) the applicable square foot rate set forth in the rent schedule set
forth below (the “Base Rent”). Base Rent shall be payable, in advance, in equal
(subject to proration for any partial calendar month) monthly installments,
pursuant to the rent schedule below.




Rent Schedule. During the initial term of the Lease, the monthly Base Rent shall
be paid in accordance with Section 3 and pursuant to the following payment
schedule:




LEASE

YEAR

PER RENTABLE

SQ. FT.

MONTHLY RENT

ANNUAL RENT

First Lease Year

     Months 1-8

     Months 9-12

$3.45




$         0.00*

$10,333.33*

$41,333.32*

Second Lease Year

     Months 1-4

     Months 5-12




$3.45

$3.54




$10,333.33*

$21,183.32*

$210,799.88*

Third Lease Year

$3.62

$21,712.90

$260,554.80

Fourth Lease Year

$3.72

$22,255.72

$267,068.64

Fifth Lease Year

$3.81

$22,812.11

$273,745.32

Sixth Lease Year

$3.90

$23,382.41

$280,588.92

Seventh Lease Year

$4.00

$23,966.97

$287,603.64

Eighth Lease Year

$4.10

$24,566.14

$294,793.68

Ninth Lease Year

$4.20

$25,180.29

$302,163.48

Tenth Lease Year

$4.31

$25,809.80

$309,717.60

Eleventh Lease Year

$4.42

$26,455.05

$317,460.60




* Landlord is agreeing to waive all of minimum Base Rent for the first eight (8)
months of the Term and one-half of minimum Base Rent for months 9-16 of the
Term; and the Base Rent for such period otherwise would have been $247,999.80
for the first twelve (12) months of the Term and $84,733.28 for months 13-16 of
the Term. Accordingly, Landlord has agreed to conditionally waive receipt of
$249,033.12 (the “Conditionally Waived Rent”) subject to Tenant’s compliance
with all terms and provisions of this Lease. In the event of any default by
Tenant under this Lease that is not cured within any relevant grace or cure
period, all of the Conditionally Waived Rent, or so much of it as would have by
then accrued but for such conditional waiver, may then, at Landlord’s option
exercised by written notice to Tenant, become immediately due and payable; and
Base Rent shall prospectively accrue as if there had been no agreement as to the
Conditionally Waived Rent. Upon expiration of this Lease, without any such
uncured default and acceleration, the Conditionally Waived Rent shall be
permanently forgiven.




The above rent schedule does not include Taxes and Assessments, Insurance or CAM
Charges pass through adjustments to be computed annually in accordance with
Section 4 and assumes the Premises have 71,884 rentable square feet.




RELOCATION ALLOWANCE




In connection with Tenant’s relocation to the Premises, Landlord will provide
Tenant with an allowance of up to $90,000.00 for Tenant’s actual out-of-pocket
costs and expenses associated with the relocation to the Premises (the “Moving
Allowance”). Tenant shall deliver to Landlord copies of paid invoices and any
other reasonable documentation requested by Landlord evidencing the amount of
Tenant’s out-of-pocket relocation costs, along with final lien waivers from any
contractors and service providers performing any work or providing materials in
connection with the relocation. Landlord shall reimburse Tenant the amount of
the documented costs, up to the maximum amount of the Moving Allowance, within
10 business days following receipt of the foregoing documents. Tenant shall be
solely responsible for any moving costs in excess of the maximum amount of the
Moving Allowance. Notwithstanding any provision herein to the contrary, the
Moving Allowance is only available for Tenant’s use until December 31, 2011. Any
portion of the Moving Allowance not used by December 31, 2011, shall be deemed
forfeited by Tenant and shall no longer be available for Tenant’s use. The
Moving Allowance may be used for the purchase of furniture, equipment or other
personal property, but there shall be no credit against rent or cash available
to Tenant for any unused portion of the Moving Allowance thereafter.




FIRST RIGHT OF REFUSAL




Landlord grants Tenant a one-time right of refusal (the "Right of Refusal") for
that certain space in the Building known as Suite 475, containing approximately
23,488 rentable square feet (“Refusal Space”), as shown on Exhibit A-1 to this
Lease, on the following basis:




i.

Landlord shall notify Tenant in writing when Landlord receives an acceptable
third-party offer to lease any Refusal Space (“Landlord’s Offer Notice”).
Landlord’s Offer Notice shall include the material business terms upon which the
third party is willing to lease the Refusal Space. Following receipt of
Landlord's Offer Notice, Tenant shall have five business days within which to
deliver to Landlord notice of Tenant’s election to exercise its Right of Refusal
as to the Refusal Space (“Tenant’s Acceptance Notice”). In order to exercise its
Right of Refusal, Tenant must lease all of the Refusal Space and not only a
portion thereof. Additionally, if Landlord’s Offer Notice states that the third
party offer is for space that is greater than but includes Refusal Space, then
to exercise the Right of Refusal, Tenant must lease the entire space offered by
Landlord and not just the Refusal Space. If Tenant does not timely deliver
Tenant’s Acceptance Notice to Landlord, it will be conclusively presumed that:
(a) Tenant has waived its Right of Refusal as to the Refusal Space; and (b)
Tenant will have no further rights to the Refusal Space.





12




--------------------------------------------------------------------------------



ii.

The Refusal Space will be offered to Tenant under the same business terms upon
which the third party is willing to lease the Refusal Space. Otherwise, the
terms and conditions of this Lease shall apply to Tenant’s lease of the Refusal
Space. After exercise of the Right of Refusal, the parties will execute an
amendment to the Lease evidencing the addition of the Refusal Space. Unless
expressly waived by Landlord, Tenant's Right of Refusal is conditioned on: (a)
Tenant not being in default under the Lease at the time of exercise of the Right
of Refusal or on the date that Tenant's occupancy of the Refusal Space is
scheduled to commence; (b) Tenant not having vacated or subleased more than 25%
of the Premises or assigned its interest in the Lease at the time it exercises
the Right of Refusal or on the date that Tenant's occupancy of the Refusal Space
is scheduled to commence; and (c) Tenant’s financial condition not having
materially adversely changed since the Effective Date. Tenant’s rights pursuant
to this paragraph are personal to SED International, Inc., and, upon an
assignment by SED International, Inc. of its rights and interests under the
Lease, this Section shall be null and void.




iii.

Tenant's Right of Refusal is subordinate to all pre-existing rights of
extension, expansion, first offer or refusal or any other rights as to the
Refusal Space in favor of other tenants in place as of the date of this Lease.
Additionally, Tenant only has the Right of Refusal if the Refusal Space is
vacant and available. Tenant does not have the Right of Refusal upon the renewal
or extension of an existing lease, even if the lease being extended or renewed
does not contain an extension or renewal right.




OPTION TO EXTEND LEASE TERM




1.

Option to Extend. Tenant shall have the right and option to renew the Lease (the
"Renewal Option") for one (1) additional period of five (5) years (the “Renewal
Lease Term”); provided, however, such Renewal Option is contingent upon the
following (i) Tenant is not in default at the time Tenant gives Landlord notice
of Tenant’s intention to exercise the Renewal Option; (ii) upon the Expiration
Date or the expiration of any Renewal Lease Term, Tenant has no outstanding
default and no event has occurred that upon notice or the passage of time would
constitute a default; (iii) Tenant is not disqualified by multiple defaults as
provided in the Lease; and (iv) Tenant is occupying the Premises. Following the
expiration of the first Renewal Lease Term, Tenant shall have no further right
to renew the Lease pursuant to this Provision.




2.

Exercise of Option. Tenant shall exercise each Renewal Option by giving Landlord
notice at least 180 days prior to the Expiration Date or the last day of any
Renewal Lease Term. If Tenant fails to give such notice to Landlord prior to
said 180 day period, then Tenant shall forfeit the Renewal Option. If Tenant
exercises the Renewal Option, then during any such Renewal Lease Term, Landlord
and Tenant’s respective rights, duties and obligations shall be governed by the
terms and conditions of the Lease. Time is of the essence in exercising the
Renewal Option.




3.

Term. If Tenant exercises the Renewal Option, then during any such Renewal Lease
Term, all references to the term “Term”, as used in the Lease, shall mean the
“Renewal Lease Term”.




4.

Termination of Renewal Option on Transfer by Tenant. In the event Landlord
consents to an assignment or sublease by Tenant, then the Renewal Option shall
automatically terminate unless otherwise agreed in writing by Landlord.




5.

Base Rent for Renewal Lease Term. The Minimum Base Rent for the Renewal Lease
Term shall be the Fair Market Rental Rate, determined as follows:




Definition. The term "Fair Market Rental Rate" shall mean the market rental rate
for the time period such determination is being made for industrial space in
similar buildings in the Northeast Atlanta industrial submarket area ("AREA") of
comparable condition for space of equivalent quality, size, utility, and
location. Such determination shall take into account all relevant factors,
including, without limitation, the following matters: the credit standing of
Tenant; the length of the term; expense stops; the fact that Landlord will
experience no vacancy period and that Tenant will not suffer the costs and
business interruption associated with moving its offices and negotiating a new
lease; construction allowances and other tenant concessions that would be
available to tenants comparable to Tenant in the AREA (such as moving expense
allowance, free rent periods, and lease assumptions and take-over provisions, if
any, but specifically excluding the value of improvements installed in the
Premises at Tenant's cost), and whether adjustments are then being made in
determining the rental rates for renewals in the AREA because of concessions
being offered by Landlord to Tenant (or the lack thereof for the Renewal Lease
Term in question). For purposes of such calculation, it will be assumed that
Landlord is paying a representative of Tenant a brokerage commission in
connection with the Renewal Lease Term in question, based on the then current
market rates.




Determination. Landlord shall deliver to Tenant notice of the Fair Market Rental
Rate (the "FMR Notice") for the Premises for the Renewal Lease Term in question
within thirty (30) days after Tenant exercises the option giving rise for the
need to determine the Fair Market Rental Rate. If Tenant disagrees with
Landlord's assessment of the Fair Market Rental Rate specified in a FMR Notice,
then it shall so notify Landlord in writing within ten (10) business days after
delivery of such FMR Notice; otherwise, the rate set forth in such notice shall
be the Fair Market Rental Rate. If Tenant timely delivers to Landlord notice
that Tenant disagrees with Landlord's assessment of the Fair Market Rental Rate,
then Landlord and Tenant shall meet to attempt to determine the Fair Market
Rental Rate. If Tenant and Landlord are unable to agree on such Fair Market
Rental Rate within ten (10) business days after Tenant notifies Landlord of
Tenant’s disagreement with Landlord's assessment thereof, then Landlord and
Tenant shall each appoint an independent real estate appraiser with at least
five (5) years' commercial real estate appraisal experience in the AREA market.
The two appraisers shall then, within ten (10) days after their designation,
select an independent third appraiser with like qualifications. If the two
appraisers are unable to agree on the third appraiser within such ten (10) day
period, either Landlord or Tenant, by giving five (5) days prior notice thereof
to the other, may apply to the then presiding Clerk of Superior Court of
Gwinnett County for selection of a third appraiser who meets the qualifications
stated above. Within twenty (20) business days after the selection of the third
appraiser, a majority of the appraisers shall determine the Fair Market Rental
Rate. If a majority of the appraisers is unable to agree upon the Fair Market
Rental Rate by such time, then the two (2) closest appraisals shall be averaged
and the average will be the Fair Market Rental Rate. Tenant and Landlord shall
each bear the entire cost of the appraiser selected by it and shall share
equally the cost of the third appraiser.




Administration. If Tenant has exercised the Renewal Option and the Fair Market
Rental Rate for the Renewal Lease Term has not been determined in accordance
with this Provision by the time that Rent for the Renewal Lease Term is to
commence in accordance with the terms hereof, then Tenant shall pay Rent for the
Renewal Lease Term based on the Fair Market Rental Rate proposed by Landlord
pursuant to this Provision until such time as the Fair Market Rental Rate has
been so determined, at which time appropriate cash adjustments shall be made
between Landlord and Tenant such that Tenant is charged Rent based on the Fair
Market Rental Rate (as finally determined pursuant to this Provision) for the
Renewal Lease Term during the interval in question.





13




--------------------------------------------------------------------------------

AS-IS CONDITION




Except for the items detailed on Exhibit “D” attached hereto, Tenant agrees to
accept the Premises in an "as-is" condition. Landlord agrees that the HVAC,
doors, electrical and plumbing fixtures will be in a satisfactory working
condition at the time of occupancy and warrants their condition for six (6)
months (see also Section 12 of the Lease).




DISCLOSURE STATEMENT




Real Estate Brokers and Agents.

Tenant warrants and represents that Tenant has had no dealings with any real
estate broker or agent, other than Highwoods Properties, Inc. and NAI
Brannen/Goddard, LLC, in connection with the negotiation or execution of this
Lease. NAI Brannen/Goddard, LLC has represented Tenant in this transaction and
will be paid a commission by Landlord. Tenant agrees to indemnify and hold
Landlord harmless from and against any and all cost, expense or liability for
commissions or other compensation or fees claimed by any other broker or agent
acting or claiming to act for Tenant with respect to this Lease.








14


